Citation Nr: 1715000	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1972 to July 1976.  He also served during various periods of active duty for training or inactive duty for training in the Army National Guard from January 1977 to October 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for hypertension.  A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard or Air National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Notably, while the presumption of soundness under 38 U.S.C.A. § 1111  does apply to a Veteran who achieved "Veteran" status through a prior period of active duty and who claims a disability that incurred during a later period of ACDUTRA, as in the case here, the presumption does not apply when the claimant has not been examined contemporaneous to entering a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Furthermore, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153  do not apply to ACDUTRA or INACDUTRA service. Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

Here, the Veteran contends, such as in his October 2011 notice of disagreement, that he currently has hypertension that manifested in service in the National Guard.  There is no indication by the Veteran or in the remaining evidence of record that hypertension is related to any injury that may have occurred during service.  Given this, it is not necessary to clarify the dates of the Veteran's periods of INACDUTRA.  Therefore, the essential question on which this case turns is whether the Veteran's hypertension initially manifested during a period of ACDUTRA (i.e., whether hypertension was incurred in active service).      

The Veteran argues in his October 2011 notice of disagreement that his records indicate that he was not able to serve in Germany for military police training because of his high blood pressure at the time.  The Veteran reported that his unit at that time was HHC 31st Sep. Armored Bdge, Northport, Alabama. The Veteran also indicated that he was reassigned to the 1166th Military Police Company in Greensboro, Alabama and that he was taking medication for his blood pressure, as prescribed by Dr. B. H.  

In a February 1992 in-service Report of Medical History, the Veteran reported that he has had high blood pressure, and the provider noted that the Veteran sometimes has high blood pressure and has been to the doctor.  In the February 1992 Report of Medical Examination, the blood pressure reading was 128/75. 

The Veteran submitted treatment records from Dr. B. H. which shows assessments of hypertension.  See private treatment records from Dr. B. H. of record which date during the Veteran's period of service in the National Guard (record dating May 7, 1997 shows that the Veteran presented with a subjective complaint of "possible high blood pressure."  His blood pressure reading was 160/110 on that date.  Then, on July 24, 1997, the blood pressure reading was 136/84, and Dr. B. H. assessed the Veteran with stable hypertension.  In an October 23, 1997 record, the blood pressure reading was 140/86, and Dr. B. H. assessed the Veteran with hypertension.  In a January 27, 1998 record, the Veteran's blood pressure reading was 140/80 and he was assessed with hypertension.  In a December 17, 1999 record, the Veteran was assessed with stable hypertension, blood pressure of 140/82.).  

These facts are relevant to the claim and raise additional questions.  First, the Veteran's periods of active duty for training (ACDUTRA) in the National Guard are not clear, and therefore the Board is unable to determine whether hypertension first manifested during a period of ACDUTRA.  Thus, attempts should be made to obtain the Veteran's complete service personnel records.  Further, because the Veteran submitted private treatment records that date at earliest in May 1977, the Veteran should be asked to provide information regarding the treatment he reportedly received prior to May 1977, and attempts should be made to obtain any relevant identified outstanding records.  Further, even after clarification of the Veteran's periods of ACDUTRA, it would remain unclear whether the Veteran's current hypertension first manifested in a period of ACDUTRA, given that hypertension must be confirmed by readings taken two or more times on at least three different days, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 .  Thus, the Veteran should be afforded a VA examination regarding the etiology of the hypertension.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records pertaining to high blood pressure and hypertension, specifically to include any treatment records dating from January 1977 to May 1997.  

(In a February 1992 in-service Report of Medical History, the Veteran reported that he has had high blood pressure, and the provider noted that the Veteran sometimes has high blood pressure and has been to the doctor.)

 The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please request copies from all appropriate sources of the Veteran's complete service personnel records during his period in the National Guard from January 1977 to October 2000.  The request(s) should include clarification as to the dates the Veteran served on active duty for training during his service in the National Guard. 

If any of these records are found to be unavailable, this should be specifically noted in the claims file and the Veteran should be notified as to the unavailability of such records pursuant to 38 C.F.R. § 3.159(e).

The AOJ's attention is invited to the Veteran's report that the relevant units in which he was serving were the HHC 31st Sep. Armored Bdge, Northport, Alabama, and the 1166th Military Police Company in Greensboro, Alabama. 

3. Obtain all outstanding relevant VA treatment records.  

4. After completing above directives 1 through 3, please schedule the Veteran for a VA examination to determine the etiology of hypertension.  Make the claims file available to the examiner for review of the case.  

Please notify the examiner as to any confirmed dates of the Veteran's periods of active duty for training in the National Guard.  

The examiner is asked to please provide an as to the following:  whether it is at least as likely as not (probability of 50 percent) that hypertension initially manifested in or is otherwise etiologically related to a period of active duty for training in the National Guard.  

For purposes of the above opinion, the examiner's attention is invited to the following:

(a) The February 1992 in-service Report of Medical History, in which the Veteran reported that he has had high blood pressure, and the provider noted that the Veteran sometimes has high blood pressure and has been to the doctor.

(b) The private treatment records from Dr. B. H. of record which shows assessments of hypertension and high blood pressure dating during the Veteran's service in the National Guard.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

